Citation Nr: 0840318	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from December1990 to May 
1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2008, the Board remanded this case for consideration 
of medical evidence by the RO.  The RO continued to deny the 
claim and sent the appellant a Supplemental Statement of the 
Case dated July 2008.  The case has been returned to the 
Board for disposition.


FINDING OF FACT

A left ankle disability is attributable to service.


CONCLUSION OF LAW

A left ankle disability was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must inform the claimant of any information and 
evidence not of record that (1) is necessary to substantiate 
the claim as to all five elements of the service connection 
claim (including degree of disability and effective date of 
disability (See Dingess/Hartman  v. Nicholson, 19 Vet. 
App. 473 (2006); (2) VA will seek to provide; and (3) the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice must 
be provided "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in March 2008 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  
Moreover, the appellant has not been deprived of information 
needed to substantiate his claims and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
a VA examination and VA obtained a medical opinion on his 
behalf.  Furthermore, VA afforded the appellant the 
opportunity to appear for a hearing.  No hearing was 
requested by the appellant.  The appellant indicated for the 
record that he had no additional evidence to submit in 
support of his claim.  We find that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes that the appellant did not engaged 
in combat and he does not assert that his claimed left ankle 
problem is a result of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

In this case, the appellant seeks service connection for left 
ankle disability.  He reported in his original claim, VA Form 
21-526, dated June 2004, that he broke his left ankle in 
service.  He reported the date of onset as 1991 and sited his 
service medical records as demonstrating treatment.  The 
Board notes that the appellant is service connected for 
residuals of right ankle fracture.

On his Army Reserves Enlistment Examination in July 1989, the 
appellant reported a history of broken bones and the examiner 
elaborated that he had fractured his left arm as a child.  No 
other fractures were identified.  Service medical records 
reflect that the appellant was treated for avulsion fracture 
of the right ankle.  In July 1995, he was seen for complaint 
that his ankles/feet were swollen.  The veteran noted the 
right ankle history.  He was not sure why the left ankle was 
painful.  He reported that the ankles swelled after running.  
On examination, both ankles were tender.

Report of ETS examination dated February 1997 reflects normal 
lower extremities.  In the report of medical history, 
executed by the appellant on the same date, he reported 
swollen or painful joints and broken bones.  The physician 
noted under the explanation portion of the report of medical 
history that the appellant had had previous left ankle 
fracture and that there was no sequelae.  There was no 
mention of the well-documented right ankle injury and 
fracture.

Additional medical records associated with the claims file 
reflect that, during private emergency room treatment in July 
2003, review of the musculoskeltal system was within normal 
limits.

On VA examination in September 2004, the appellant reported a 
history of left ankle fracture in service, treated with a 
cast and air splint with no recent follow-up.  He complained 
of pain along the medial aspect of the ankle with exercise.  
Clinical findings were negative for swelling and instability.  
There was tenderness to palpation of the left ankle.  
Dorsiflexion was 15 degrees; plantar flexion was 30 degrees.  
An x-ray showed an avulsion of the left ankle with mild 
degenerative changes.  The impression was medial malleous 
fracture of the left ankle with mildly diminished range of 
motion.

VA treatment records dated November 2005 reflect complaints 
of ankle pain.  History of right ankle break was noted.  On 
VA QTC examination in January 2006 for the right ankle, the 
appellant had normal gait.  For the left ankle, there were 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
Report of VA examination dated August 2006 reflects an 
assessment for normal ankle with the opinion that left ankle 
complaints are not due to sprain injury in service.  The 
Board notes that he examiner mistakenly read a service 
treatment note shorthand as referencing the left ankle, when, 
in fact, it references the right ankle as corroborated by 
treatment notes dated immediately prior to and after the 
sprain injury treatment note.  VA QTC examination dated 
January 2008 reflects no deformity of the left ankle.  Gait 
was abnormal with overpronation.  Clinical findings were 
negative for edema, effusion, weakness, tenderness, redness, 
heat, subluxation or guarding.  There was 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  On VA QTC 
examination in February 2008 for the knees, clinical findings 
showed 40 degrees of dorsiflexion and plantar flexion of the 
left ankle with pain

Analysis

The appellant reported a history of broken bones on his ETS 
examination in February 1997, and the examiner noted left 
ankle fracture.  Prior to the ETS examination, the veteran 
had been seen for swelling, pain and tenderness of the left 
ankle.  At that time, the examiner referenced each ankle.  
Clearly, there was no left/right confusion by the 1995 
examiner.

Subsequently, the appellant filed a claim for compensation 
for residuals of left ankle fracture and reported having 
sustained a left ankle fracture with casting in service.  The 
current medical findings for medial malleous fracture of the 
left ankle with diminished range of motion establish the 
existence of current disability.  
In light of the positive left ankle findings during service, 
the Board is unable to conclude that the current findings are 
unrelated to the in-service events.

It is likely that the examiner at separation confused the 
left ankle from the right ankle.  However, the Board cannot 
explain away the fact that the veteran was seen for swelling, 
pain and tenderness of the left ankle during service.  In 
view of the in-service clear mention of left ankle clinical 
complaints, the notation at separation and the consistency of 
the veteran's report, we are unable to establish that there 
is a lack of continuity.  Accordingly, the benefit sought no 
appeal is granted.


ORDER

Service connection for left ankle disability is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


